Citation Nr: 1451247	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a lumbosacral spine disability.

2.  Entitlement to a compensable disability rating for a left shoulder disability.

3.  Entitlement to service connection for residuals of clival meningioma (claimed as a brain tumor, brain injury, and brain surgery).

4.  Entitlement to service connection for transient cerebral ischemic attack (claimed transient ischemic attack related to birth control pills), including as due to residuals of clival meningioma.

5.  Entitlement to service connection for a skin disability (claimed as dry and itching skin), including as due to residuals of clival meningioma.

6.  Entitlement to service connection for a disability manifested by fevers, including as due to residuals of clival meningioma.

7.  Entitlement to service connection for a disability manifested by an abnormal echocardiogram (EKG), carotid duplex study, and unspecified percutaneous endoscopic gastrostomy (PEG) tube condition, including as due to residuals of clival meningioma.

8.  Entitlement to service connection for hypokalemia, including as due to residuals of clival meningioma.

9.  Entitlement to service connection for hyperthyroidism, including as due to residuals of clival meningioma.

10.  Entitlement to service connection for a urinary tract infection, including as due to residuals of clival meningioma.

11.  Entitlement to service connection for atelectasis, including as due to residuals of clival meningioma.

12.  Entitlement to service connection for a bilateral eye disability, to include right eye keratitis, right eye corneal abrasion, right eye epiphora, conjunctivitis, astigmatism, and refractive error, including as due to residuals of clival meningioma.

13.  Entitlement to service connection for a disability manifested by left elbow pain, including as due to residuals of clival meningioma.

14.  Entitlement to service connection for a mastoidectomy, including as due to residuals of clival meningioma.

15.  Entitlement to service connection for a respiratory disability, to include pleural effusion, pneumocephalus, sinusitis, and upper respiratory infection, including as due to residuals of clival meningioma.

16.  Entitlement to service connection for scars, post meningiotomy, residuals of tracheotomy, and residual cerebrospinal fluid leak to lower back region, including as due to residuals of clival meningioma.

17.  Entitlement to service connection for cricopharingeal muscle hypertrophy (claimed as abnormal swallow and dysphagia), including as due to residuals of clival meningioma.

18.  Entitlement to service connection for a left heel disability (claimed as boogie heel), including as due to residuals of clival meningioma.

19.  Entitlement to service connection for headaches, including as due to residuals of clival meningioma.

20.  Entitlement to service connection for a disability manifested by groin pain, pelvic pain, and right lower extremity pain, including as due to residuals of clival meningioma.

21.  Entitlement to service connection for a disability manifested by nausea, vomiting, and a nosebleed, including as due to residuals of clival meningioma.

22.  Entitlement to service connection for a disability manifested by cysts on the lower back (claimed as bumps on the lower back), including as due to residuals of clival meningioma.

23.  Entitlement to service connection for a dental disability, to include gingivitis, including as due to residuals of clival meningioma, for purposes of VA outpatient treatment only.

24.  Entitlement to service connection for a right fifth cranial nerve (CN-V) condition, including as due to residuals of clival meningioma.

25.  Entitlement to service connection for a right ninth cranial nerve (CN-IX) condition, including as due to residuals of clival meningioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1998 and from September 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of service connection for residuals of clival meningioma (claimed as a brain tumor, brain injury, and brain surgery) (which was characterized by the RO as a head injury).  Although the Veteran did not timely disagree with this rating decision, she submitted statements and evidence relevant to this claim within 1 year of the January 2009 rating decision which rendered it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

This matter also is on appeal from an October 2010 rating decision in which the RO assigned a higher 10 percent rating effective July 28, 2009, for the Veteran's service-connected lumbosacral spine disability and denied the Veteran's claim for a compensable disability rating for his service-connected left shoulder disability.  The RO also readjudicated the Veteran's claim of service connection for residuals of clival meningioma (claimed as a brain tumor, brain injury, and brain surgery).  The RO finally denied the Veteran's claims of service connection for transient cerebral ischemic attack (claimed transient ischemic attack related to birth control pills), a skin disability (claimed as dry and itching skin), a disability manifested by fevers, a disability manifested by an abnormal EKG, carotid duplex study, and unspecified PEG tube condition, hypokalemia, hyperthyroidism, a urinary tract infection, atelectasis, a bilateral eye disability, to include right eye keratitis, right eye corneal abrasion, right eye epiphora, conjunctivitis, astigmatism, and refractive error, a disability manifested by left elbow pain, a mastoidectomy, a respiratory disability, to include pleural effusion, pneumocephalus, sinusitis, and upper respiratory infection, scars, post meningiotomy, residuals of tracheotomy, and residual cerebrospinal fluid leak to lower back region, cricopharingeal muscle hypertrophy (claimed as abnormal swallow and dysphagia), a left heel disability (claimed as boogie heel), headaches, a disability manifested by groin pain, pelvic pain, and right lower extremity pain, a disability manifested by nausea, vomiting, and a nosebleed, a disability manifested by cysts on the lower back (claimed as bumps on the lower back), a dental disability, to include gingivitis, for purposes of VA outpatient treatment only, a right fifth cranial nerve (CN-V) condition, and for a right ninth cranial nerve (CN-IX) condition, each including as due to residuals of clival meningioma ("secondary service connection claims").  The Veteran disagreed with this decision in November 2010 with respect to the disability ratings assigned for her service-connected lumbosacral spine disability and her service-connected left shoulder disability, the denial of service connection for residuals of clival meningioma, and the denial of all of her secondary service connection claims.  She perfected a timely appeal in August 2012 and requested a Travel Board hearing which was held at the RO in October 2013 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.  The Veteran testified in October 2013 that all of her secondary service connection claims stemmed from her service connection claim for residuals of clival meningioma.  Having reviewed the voluminous record evidence, and in light of the Veteran's hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Board notes in this regard that the presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The issues of entitlement to service connection for residuals of clival meningioma and all of the Veteran's currently appealed secondary service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran testified credibly at her October 2013 Board hearing that neither her service-connected lumbosacral spine disability nor her service-connected left shoulder disability had worsened in the previous 12 months and, in fact, both of these disabilities had improved with prayer and Tylenol.

2.  The Veteran's service-connected lumbosacral spine disability is manifested by, at worst, mild tenderness over the lumbar area without spasms and intermittent lumbar strain.

3.  The Veteran's service-connected left shoulder disability is not manifested by any objective signs of disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a compensable disability rating for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5019 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2008, September and December 2009, and in February and in November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that her service-connected lumbosacral spine disability and her service-connected left shoulder disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in September 2009.

As will be explained below in greater detail, the evidence does not support granting increased ratings for a lumbosacral spine disability or for a left shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate her claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2008 VCAA notice letter was issued prior to the currently appealed rating decision issued in January 2009 and the September and December 2009 and February 2010 VCAA notice letters were issued prior to the currently appealed rating decision issued in October 2010; thus, all of this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of her claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Although her argument is not a model of clarity, the Veteran appears to be challenging the adequacy of multiple VA outpatient treatment records.  In advancing an argument concerning the adequacy of certain of her VA outpatient treatment records, the Veteran appears to be raising a general challenge to the professional competence of the VA clinicians who treated her.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor her service representative has raised a specific challenge to the professional medical competence or qualifications of any of the VA examiners who treated her as an outpatient during the pendency of this appeal.

Recent Federal Circuit precedent also suggests that VA may rely upon the Veteran's VA outpatient treatment records in adjudicating her increased rating claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor her service representative has identified or submitted any evidence or argument that any VA examiner or clinician who treated her during the pendency of this appeal was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the current nature and severity of her service-connected lumbosacral spine disability and her service-connected left shoulder disability.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA clinician prior to relying on the VA outpatient treatment records in adjudicating her increased rating claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.  The Veteran also has not requested a copy of the qualifications of any VA clinician or examiner who treated her during the pendency of this appeal so there is no duty to assist her in that regard.  See also Nohr v. McDonald, No. 13-1321 (Vet. App. Oct. 30, 2014) (finding VA's duty to assist reasonably includes providing Veteran with VA clinician's curriculum vitae when requested).

There has been no showing or even an allegation that any VA clinician or examiner who treated the Veteran during the pendency of this appeal was not competent or did not report accurately what he found in his or her review of the claims file.  The Board also finds that the VA medical records, to include examination reports, in this case are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding the current nature and severity of her service-connected lumbosacral spine disability and her service-connected left shoulder disability.  See 38 C.F.R. § 4.2 (2014).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran has been provided with a VA examination which addresses the current nature and severity of her service-connected lumbosacral spine disability and her service-connected left shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Board notes in this regard that the Veteran's most recent VA examination occurred in May 2010.  She testified at her October 2013 Board hearing that neither her service-connected lumbosacral spine disability nor her service-connected left shoulder disability had worsened in the prior 12 months.  See Board hearing transcript dated October 24, 2013, at pp. 3-6.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that her service-connected lumbosacral spine disability and service-connected left shoulder disability are both more disabling than currently evaluated.  As noted elsewhere, she testified at her October 2013 Board hearing that both of these disabilities had improved in the previous 12 months.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 10 percent disabling effective July 28, 2009, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a, DC 5237 (2014).  Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A higher 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The Veteran's service-connected left shoulder disability currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.71a, DC 5019 (bursitis).  See 38 C.F.R. § 4.71a, DC 5019 (2014).  DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  DC 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint and the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims for a disability rating greater than 10 percent for a service-connected lumbosacral spine disability and for a compensable disability rating for a service-connected left shoulder disability.  The Veteran essentially contends that these disabilities are more disabling than currently evaluated although her Board hearing testimony subsequently contradicted her initial assertions concerning the alleged worsening of these disabilities (as discussed below).  The record evidence does not support finding that either of these service-connected disabilities have worsened such that increased ratings are warranted.  The evidence shows instead that, although the Veteran complains of intermittent lumbosacral spine pain, she experiences, at worst, mild lumbosacral spine disability (as noted on VA examination in May 2010).  The evidence also shows that, although the Veteran complains of left shoulder pain, there is no objective evidence that she experiences any left shoulder disability (as the VA examiner noted in May 2010).  For example, on VA outpatient treatment in February 2010, the Veteran was "requesting pain management for [left] shoulder."  The Veteran stated that she was stable on Tylenol.  The assessment included chronic low back pain which was improved with medication change "and off opioids."

On VA joints examination in May 2010, the Veteran's complaints included intermittent lumbar pain and bursitis-type pain in the left shoulder "[w]hen it rains."  The Veteran was left-handed.  She described her intermittent lumbar pain as "about the same as her last examination [and is] described as dull, arthritic-type pain.  She denies radiculopathy, problems with ambulation, or incapacitating episodes secondary to her back."  She took baclofen as needed for relief of low back pain.  
"There is no interference in her sleep, instability, or pain with overhead action."  The Veteran's left shoulder did not affect her activities of daily living.  "When it rains she has pain for 30 minutes to an hour, she takes Tylenol, and it goes away."  The VA examiner also stated:

[The Veteran's] back does not affect her activities of daily living.  She has flare ups of back pain 1 to 2 times per year.  She reports it has a short duration of 1 to 2 minutes.  She uses a rolling walker, a walking crutch, and a scooter as needed.  She states her back pain would be much worse and more constant if she did not use these assisted devices.

Range of motion testing of the lumbosacral spine showed forward flexion to 90 degrees, extension to 10 degrees, bilateral flexion to 30 degrees, bilateral rotation to 30 degrees.  Range of motion testing of the left shoulder was normal, abduction and flexion were to 180 degrees, and internal and external rotation were to 90 degrees.  There was no additional limitation of motion following repetitive testing.  Physical examination showed mild tenderness over the lumbar area without spasms, negative straight leg raising bilaterally, intact motor strength, an antalgic gait, intact sensation to light touch, and 4/4 muscle strength.  X-rays of the lumbosacral spine were negative.  X-rays of the left shoulder showed a "rather generous" gap in the acromioclavicular (AC) joint and a question of trace glenoid fossa marginal osteophytosis.  The diagnoses included intermittent lumbar strain and a "[l]eft shoulder with no objective evidence on examination of any issue."

As noted elsewhere, the Veteran testified at her October 2013 Board hearing that neither her service-connected lumbosacral spine disability nor her service-connected left shoulder disability had worsened in the prior 12 months.  See Board hearing transcript dated October 24, 2013, at pp. 3-6.  She also testified that both of these service-connected disabilities had improved with prayer and Tylenol and she was not being treated for either of these disabilities at her local VA clinic.  Id.  

The record evidence does not show that the Veteran experiences forward flexion of the thoracolumbar spine to 60 degrees or less, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 20, 40, 50, or 100 percent rating under DC 5237) such that a disability rating greater than 10 percent is warranted under DC 5237 for her service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, DC 5237 (2014).  Nor does the record evidence show that the Veteran experiences degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (i.e., a 10 percent rating under DC 5019) such that a compensable disability rating is warranted under DC 5019 for her service-connected left shoulder disability.  See 38 C.F.R. § 4.71a, DC 5019 (2014).  

The Board finds it highly significant that, following VA examination in May 2010, the VA examiner found "no objective evidence on examination of any issue" in the Veteran's left shoulder.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds it highly significant that the Veteran testified in October 2013 that neither her service-connected lumbosacral spine disability nor her service-connected left shoulder disability had worsened.  The Board further finds it highly significant that the Veteran also testified in October 2013 that, in fact, both of these service-connected disabilities had improved with prayer and Tylenol.  Although the Veteran's Board hearing testimony contradicted her earlier assertions regarding worsening symptomatology that she attributed to her service-connected lumbosacral spine disability and her service-connected left shoulder disability, the Board finds it reasonable to infer from this testimony that she currently experiences no lumbosacral spine or left shoulder disability.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran finally has not identified any evidence, to include a medical nexus, which demonstrates her entitlement to increased ratings for either her service-connected lumbosacral spine disability or for her service-connected left shoulder disability.  Thus, the Board concludes that the criteria for a disability rating greater than 10 percent for a service-connected lumbosacral spine disability and for a compensable disability rating for a service-connected left shoulder disability are not met. 

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for her service-connected lumbosacral spine disability or for her service-connected left shoulder disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability and for her service-connected left shoulder disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these service-connected disabilities.  This is especially true because the 10 percent rating currently assigned for the Veteran's lumbosacral spine disability effective July 28, 2009, contemplates mild disability and the zero percent (non-compensable) rating currently assigned for the Veteran's left shoulder disability effective August 5, 1998, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has not been employed during the pendency of this appeal.  Although the reasons for the Veteran's unemployment are not entirely clear from a review of the record evidence, she does not contend - and the evidence does not indicate - that she has been unemployed solely as a result of either her service-connected lumbosacral spine disability or her service-connected left shoulder disability or due to the combination of these disabilities.  Thus, the Court's analysis in Johnson is not applicable to this appeal.  The Veteran finally has not been hospitalized at any time during the pendency of this appeal for treatment of either her service-connected lumbosacral spine disability or her service-connected left shoulder disability.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for a lumbosacral spine disability is denied.

Entitlement to a compensable disability rating for a left shoulder disability is denied.


REMAND

The Veteran contends that she incurred residuals of a clival meningioma (which she has characterized variously as a brain tumor, a brain injury, and brain surgery) during active service.  She specifically contends that an in-service fall caused or contributed to the clival meningioma which was treated surgically in January 2007.  Although her argument is not a model of clarity, it appears that the Veteran also contends that all of her currently appealed secondary service connection claims are related to active service as due to her residuals of a clival meningioma.  Having reviewed the voluminous record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for residuals of clival meningioma, the Board notes that a review of the voluminous record evidence indicates that she had surgery to remove a clival meningioma (or brain tumor) at a VA Medical Center in January 2007 after presenting to the emergency room with a feeling of dizziness.  The record evidence also shows that, after undergoing a craniotomy to remove this large brain tumor in January 2007, the Veteran also required subsequent inpatient surgeries for a tracheostomy and re-exploration craniotomy with PEG placement in January and March 2007.  To date, however, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of her residuals of clival meningioma.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of her residuals of a clival meningioma.

With respect to the Veteran's currently appealed secondary service connection claims, the Board notes that adjudication of the service connection claim for residuals of a clival meningioma likely will impact adjudication of the secondary service connection claims.  As noted in the Introduction, the Veteran essentially contends that all of her currently appealed secondary service connection claims stem from her service connection claim for residuals of a clival meningioma.  The Board concludes that all of the currently appealed secondary service connection claims are intertwined with the Veteran's service connection claim for residuals of a clival meningioma.  Because the Veteran's service connection claim for residuals of a clival meningioma is being remanded for additional development, adjudication of the currently appealed secondary service connection claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for residuals of a clival meningioma since her service separation.  Advise the Veteran not to resubmit copies of any records previously submitted to VA, to include copies of any VA treatment records that are in her possession.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her residuals of a clival meningioma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any residuals of a clival meningioma currently experienced by the Veteran, if present.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of a clival meningioma, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that she incurred residuals of a clival meningioma during active service.  The examiner also is advised that the Veteran contends that she currently experiences multiple disabilities as a result of her residuals of a clival meningioma.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


